     Case: 1:18-cv-06954 Document #: 29 Filed: 12/28/18 Page 1 of 5 PageID #:152



                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

Maxwell Little, et al.,
                                                        No. 1:18-CV-06954
                          Plaintiffs,

         v.                                             Honorable Virginia M. Kendall

JB Pritzker for Governor, et al.,

                          Defendants.

                 DEFENDANT JB PRITZKER FOR GOVERNOR’S
         MOTION TO STRIKE AND DISMISS SECOND AMENDED COMPLAINT


         Defendant JB Pritzker for Governor (“the Campaign”), by its undersigned counsel and

pursuant to Rules 12(f) and 12(b)(6) of the Federal Rules of Civil Procedure, moves to strike

irrelevant allegations and to dismiss all claims against the Campaign brought by Plaintiffs

Maxwell Little, Jason Benton, Jelani Coleman, Celia Colón, Kasmine Calhoun, Erica Kimble,

Nathaniel Madison, Tiffany Madison, James B. Tinsley, Mark Walker, Kayla Hogan, and Eric

Chaney (“Plaintiffs”). In support of this motion, the Campaign relies on and incorporates its

concurrently filed Memorandum of Points and Authorities in Support of Its Rule 12(f) Motion to

Strike and 12(b)(6) Motion to Dismiss for Failure to State a Claim.

         On November 16, 2018, the Campaign moved to dismiss Plaintiffs’ first amended

complaint and noted its presentment of that motion for November 27, 2018. See Campaign 1st

MTD, ECF No. 12; Campaign 1st Memo., ECF No. 13; Campaign Not., ECF No. 14. The Court

struck the presentment hearing and set a briefing schedule with Plaintiffs’ response due on

December 10, 2018, and the Campaign’s reply due on December 17, 2018. See 11/26/18 Min.

Entry, ECF No. 19. Instead of responding to the Campaign’s motion, Plaintiffs moved for leave

to amend, Mot. to Amend, ECF No. 20, noting their motion for presentment on December 19,




124717-0003/142578420.1
     Case: 1:18-cv-06954 Document #: 29 Filed: 12/28/18 Page 2 of 5 PageID #:153




2018, Pls. Not., ECF No. 22. At the December 19th hearing, the Court granted Plaintiffs leave to

file a second amended complaint and instructed the Campaign to file a renewed motion to strike

and dismiss by December 28, 2018; Plaintiffs to respond by January 11, 2019; and the Campaign

to reply by January 18, 2019. See 12/19/18 Min. Entry, ECF No. 27. The Campaign files this

motion according to the Court’s instruction and accompanying briefing schedule.

         1.        All 12 Plaintiffs allege under 42 U.S.C. § 1981 (“Section 1981”) that they were

subject to (1) race-based harassment; (2) racial discrimination; and (3) retaliation. But their

Second Amended Complaint (“Complaint”) relies only on sweeping legal conclusions,

overheated rhetoric, and rank speculation. It contains no factual allegations showing that

Plaintiffs’ claims for relief are plausible, and Plaintiffs therefore fail to state a claim. The Court

should dismiss the Complaint with prejudice.

         2.        First, Plaintiffs make immaterial and unduly prejudicial allegations about

unionization and sexual harassment, which have nothing to do with this case. The Court should

strike those allegations.

         3.        Second, seven of the 12 Plaintiffs fail to allege any specific, relevant facts about

their employment. For that reason alone, these Plaintiffs fail to state plausible claims for

discrimination, harassment, or retaliation.

         4.        Third, Plaintiffs fail to state a claim for discrimination because they plead no facts

giving rise to the reasonable inference that they experienced any action that materially and

adversely affected the terms and conditions of their employment. They also fail to plausibly

allege that the Campaign took any action because of their race.

         5.        Fourth, Plaintiffs fail to state a harassment claim because they allege no facts

supporting a hostile work environment. Indeed, nothing about their allegations suggests any




124717-0003/142578420.1
     Case: 1:18-cv-06954 Document #: 29 Filed: 12/28/18 Page 3 of 5 PageID #:154




harassing behavior because of race, let alone the severe and pervasive behavior necessary to state

a claim.

         6.        Fifth, Plaintiffs fail to state a retaliation claim because the facts they allege—

particularly that they were placed on paid administrative leave pending an investigation—cannot

as a matter of law be adverse actions. They allege nothing that affected the terms of their

employment. In addition, Plaintiffs do not allege facts sufficient to render plausible the allegation

that all Plaintiffs engaged in protected activity. Moreover, Ms. Hogan and Mr. Chaney were no

longer employed by the Campaign at the time of any alleged retaliation.

         7.        The Court should dismiss with prejudice Plaintiffs’ claims against the Campaign.

Plaintiffs filed their Second Amended Complaint after the Campaign had already filed a motion

to dismiss. The Second Amended Complaint is not the same as the proposed second amended

complaint that Plaintiffs filed in conjunction with their motion seeking leave to amend their

complaint. Instead of filing the proposed amendment as their second amended complaint,

Plaintiffs in fact filed a new version containing additional allegations—one that Plaintiffs had not

presented to the Court. That means Plaintiffs have now filed four versions of their Complaint and

each time have failed to plausibly allege claims for relief. The Court should not give Plaintiffs a

fifth bite at the apple and should instead dismiss with prejudice.

         WHEREFORE, for the reasons in the Memorandum of Points and Authorities filed

concurrently herewith, the Campaign respectfully asks the Court to strike immaterial allegations

and dismiss Plaintiffs’ Complaint as to the Campaign with prejudice in its entirety pursuant to

Rules 12(f) and 12(b)(6).




124717-0003/142578420.1
     Case: 1:18-cv-06954 Document #: 29 Filed: 12/28/18 Page 4 of 5 PageID #:155




Dated: December 28, 2018                   Respectfully submitted,



                                           JB PRITZKER FOR GOVERNOR



                                           By: /s/ William B. Stafford
                                                 One of Its Attorneys

                                                William B. Stafford
                                                PERKINS COIE LLP
                                                1201 Third Avenue, Suite 4900
                                                Seattle, WA 98101-3099
                                                Tel: (206) 359-8000
                                                Fax: (206) 359-9000
                                                BStafford@perkinscoie.com




124717-0003/142578420.1
     Case: 1:18-cv-06954 Document #: 29 Filed: 12/28/18 Page 5 of 5 PageID #:156




                              CERTIFICATE OF SERVICE

         I, William B. Stafford, certify that on December 28, 2018, a copy of the foregoing was

filed electronically. Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system. Parties may also access this filing through the Court’s ECF system.


                                             /s/ William B. Stafford
                                             William B. Stafford




124717-0003/142578420.1
